Simmons, C. J.
Where a motion for a new trial in a criminal case was overruled during the February term of a superior court, hut the day upon which this was done does not appear, and the bill of exceptions assigning error upon the refusal to grant a new trial was not certified till after the expiration of more than twenty days from the last day upon which the regular term could sit, and it not appearing that any adjourned term was held, 'the writ of error must be dismissed, because it does not affirmatively show -that the bill of exceptions was certified within twenty days from the date of the judgment complained of, and presumptively it was certified after the lapse of moré than twenty days from that time. Writ of error dismissed.